         Case 16-25957          Doc 81       Filed 02/27/19 Entered 02/27/19 15:45:26                         Desc Main
                                                Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Marichel L. Torres                                     )            Chapter 13
                                                                 )            Case No. 16 B 25957
          Debtor(s)                                              )            Judge Timothy A Barnes

                                                      Notice of Motion

    Marichel L. Torres                                                        Debtor A ttorney: David M Siegel
    1046 N. Wheeling Rd.                                                      via Clerk's ECF noticing procedures
    Mount Prospect, IL 60056


                                                                              >    Dirksen Federal Building
On March 07, 2019 at 9:00 am, I will appear at the location listed to the     >    219 South Dearborn
right, and present this motion.                                               >    Courtroom 744
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Thursday, February 28, 2019.                   /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On August 12, 2016, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
November 03, 2016, for a term of 60 months with payments of $600.00.

The status of the debtor's plan is:   Current Month            Cash Due           Cash Received     Payment Default
                                            30                 $16,803.96           $11,976.80         $4,827.16

A summary of the 12 most recent receipt items is set forth below:             Report Date: 02/27/2019
                                                                              Due Each Month: $600.00
                                                                              Next Pymt Due: 03/11/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
08/17/2018              5234643         $270.00                       08/28/2018              5245038      $270.00
09/12/2018              5255122         $270.00                       09/27/2018              5263497      $270.00
10/11/2018              5270860         $270.00                       10/23/2018              5280589      $270.00
11/08/2018              5289277         $270.00                       11/23/2018              5297243      $270.00
12/06/2018              5304512         $270.00                       12/24/2018              5312855      $270.00
01/02/2019              5317693         $270.00                       02/11/2019              5343660      $276.92

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
